     Case 1:20-cv-00150-NONE-JLT Document 11 Filed 06/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11 DIANA CORTEZ,                                       CASE NO. 1:20-cv-00150 NONE JLT
12                Plaintiff,                           ORDER AFTER NOTICE OF
                                                       SETTLEMENT
13         v.                                          (Doc. 10)
14 BERRY PETROLEUM, et al.,

15                Defendants.
16

17         The parties report that they have settled the matter and indicate they will seek dismissal of
18 the action soon. (Doc. 10) Thus, the Court ORDERS:

19         1.     The stipulation to dismiss the action SHALL be filed no later than July 17, 2020;

20         2.     All pending dates, conferences and hearings are VACATED.

21 The parties are advised that failure to comply with this order may result in the Court

22 imposing sanctions, including the dismissal of the action.

23

24

25 IT IS SO ORDERED.

26     Dated:    June 17, 2020                                /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
     Case 1:20-cv-00150-NONE-JLT Document 11 Filed 06/17/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     119727633.1                                     1
          [PROPOSED] ORDER GRANTING JOINT STIPULATION REQUESTING VOLUNTARY DISMISSAL WITH PREJUDICE
                                          CASE NO. 1:16-CV-01300-LJO-JLT
